            Case 7:20-cv-01332-PMH Document 30 Filed 06/05/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
DANA STEPHENSON,                                                                  Docket No.:
                                                                                  20-cv-01332(PMH)

                                                  Plaintiff,

                              -against-

EXCLUSIVE MOTOR-SPORTS LLC, EXCLUSIVE
MOTOR SPORTS & COLLISION CENTER LLC,
EXCLUSIVE MOTOR CARS LLC, and
BETHPAGE FEDERAL CREDIT UNION,

                                                   Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
                                  BETHPAGE FEDERAL CREDIT UNION’S
                                     RULE 7.1 DISCLOSURE STATEMENT

     Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, the undersigned counsel of

record for Defendant Bethpage Federal Credit Union (“BFCU”) hereby certifies that BFCU has

no parent corporation and no publicly held corporation owning ten percent (10%) or more of its

stock.

Dated: Uniondale, New York
       June 5, 2020
                                                            Respectfully submitted,

                                                            RIVKIN RADLER LLP


                                                  By:        /s/ Michael P. Versichelli
                                                            Michael P. Versichelli
                                                            Michelle A. Bholan
                                                            926 RXR Plaza
                                                            Uniondale, New York 11556
                                                            Telephone:     (516) 357-3000
                                                            Facsimile:     (516) 357-3333

                                                            Counsel for Defendant Bethpage Federal Credit
                                                            Union
